Fourth Court of Appeals
                                            San Antonio, Texas
                                                   JUDGMENT
                                                No. 04-22-00305-CV

                                  IN THE INTEREST OF D.M.T., a Child

                       From the 438th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2021EM03084
                               Honorable Nick Catoe Jr., Judge Presiding

              BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal, if any, are taxed against Appellant, E.J.T. See
TEX. R. APP. P. 20.1(a), 43.4. 1

         SIGNED August 3, 2022.


                                                              _________________________________
                                                              Luz Elena D. Chapa, Justice




1
 To protect the identity of the minor child, we refer to appellant by his initials and to the child by his initials. See TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8.